479 F.2d 1045
Daryl EVANS, Petitioner-Appellant,v.C. Murray HENDERSON, Warden, Louisiana State Penitentiary,Respondent. Appellee.
No. 73-1191 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 28, 1973.

Robert J. Zibilich, New Orleans, La., court-appointed, for petitioner-appellant.
William J. Guste, Jr., Atty. Gen., Baton Rouge, La., James Garrison, Dist. Atty., New Orleans, La., for respondent-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
Evans brought this petition seeking habeas corpus relief alleging that his several confessions introduced into evidence during his state murder trial were involuntary.  After holding an evidentiary hearing on the petition, the district court denied all relief.  We affirm.


2
The involuntariness claim is premised on Evans' contention that his oral and written statements were the product of promises by the interrogating officers that he would not receive the death penalty if he confessed to the crime.  This factual issue was fully litigated and fairly resolved against Evans in the state trial court; that determination was affirmed on appeal by the Louisiana Supreme Court, where the question received full and careful consideration.1


3
Our review of the original trial record and the transcript of the federal evidentiary hearing reveals more-than-substantial evidence to support the state courts' factual resolution and the federal habeas court's conclusion that the confessions were free and voluntary.


4
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N. Y., 431 F.2d 409 (5th Cir. 1970)


1
 State v. Evans, 249 La. 861, 192 So.2d 103 (1966), cert. denied, 389 U.S. 877, 88 S.Ct. 110, 19 L.Ed.2d 187 (1967)